DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 10/13/2022.
Claims 2, 21, and 40 have been amended.
Claims 2-58 are currently pending and have been examined.


Allowable Subject Matter

Claims 15, 34, and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 10/13/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  












Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-14, 16-23, 25-33, 35-42, 44-52, and 54--58 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2008/0306826), hereinafter KRAMER, in view of Mitchell (US 2015/0019317), hereinafter MITCHELL, and further in view of Voege et al. (USPGP 2016/0210623 A1), hereinafter VOEGE. 

Claims 2, 21, and 40:
KRAMER as shown below discloses the following limitations:
receiving, via a network, from payment processing device, an indication of an electronic interaction between a primary device and a third-party device,…and the indication comprising at least a first element and a second element, the first element indicative of user identification information as provided by the primary device during the electronic interaction and the second element indicative of payment information; (see at least Figure 6 as well as associated and related text; paragraphs 0061-0067, 0446, 0447, 0463, 0476, 0480, 0555)
performing a location query of the mobile device, (see at least Figure 6 as well as associated and related text; paragraphs 0061-0067, 0446, 0447, 0463, 0476, 0480, 0555)
receiving, via the network, from the mobile device in response to the location query, an indication of at least one of a location or a bounded region; (see at least, 0447, 0476)
determining, as a function of at least the first element and the location or the bounded region, a data object that upon validation is configured for use during a subsequent interaction between the primary device and a different third-party device; (see at least paragraph 0198)
transmitting, to the mobile device, an electronic communication comprising an indication, configured for rendering on the mobile device, of the data object. (see at least paragraph 0198)
KRAMER does not specifically disclose:
determining a phone number of the mobile device associated with user identification information provided in the indication of the electronic interaction; 
the primary device being a credit card comprising a chip or magnetic strip;
However, MITCHELL, in at least paragraphs 0054, 0020, 0023, 0028, and 0032 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of KRAMER with the technique of MITCHELL because, “…users earn both a points currency redeemable outside that merchant and earn towards a cash back reward with the merchant at which the user spends. Thus, the present invention systems and methods provide an interactive "ecosystem" that leverages existing financial systems, networks, and infrastructure related to electronic payment, in particular (but not limited to) electronic payment cards, and existing customer behavior (making electronic payment by swiping a magnetic stripe containing digital representation of customer account data and other customer data associated with at least one electronic payment card, for wide scale implementation of a multi-merchant loyalty and rewards, discounts, incentives, benefits, and combinations of these programs. Notably, mobile payments, electronic wallets, etc., or any other form of electronic payment, may be used as well.” (MITCHELL: paragraph 0023).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of KRAMER/MITCHELL does not specifically disclose:
the electronic interaction being a purchase transaction of products or services presently being transacted at the third party device
wherein the location query comprises transmitting a first location to the mobile device. 
VOEGE, however, in at least paragraph 0030 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of KRAMER/MITCHELL with the technique of VOEGE because, “In today's commerce, many payment transactions, such as retail purchases, payment transactions, and the like, are made electronically using mobile devices, such as a mobile phone, and/or a mobile computing device. Among the mobile devices, a wearable computing device, such as an intelligent bracelet, an intelligent watch, intelligent glasses, and so on, is promisingly convenient because of its highly mobile characteristic. However, such wearable device may be also prone to potential fraudulent activity. Therefore, there is a need for a system or a method that ensures a user is better able to use such mobile devices to make payment transactions without additional concerns about fraudulent activity.” (VOEGE: paragraph 0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 3, 22, and 41:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses receiving, via the network, in response to the transmission of the electronic communication, an indication of a validation event. See at least paragraph 0198.

Claims 4, 23, and 42:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  MITCHELL further discloses querying an interaction database using at least one of the first element and the second element; receiving, in response to querying the interaction database, one or more records matching at least one of the first element and the second element, each of the one or more records matching the at least one of the first element or second element, and being indicative of the data object, wherein the data object is an indication of a transmittable instrument configured for transmission to the mobile device and being rendered at the mobile device, and entitling a bearer, upon validation, to a redeemable instrument configured for use in the subsequent interaction.  See at least paragraphs 0062 and 0078 (“a digital incentive may provide the consumer user to save $10, save 10%, and/or save $10 or 10%, on the next purchase at predetermined merchant(s) of the platform) and  “…in addition to enabling redemption by linking an offer to the payment card account, the merchant also automatically through the platform obtains a member in its customer loyalty or rewards program and/or database and the consumer user obtains the benefits of this membership“).  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of KRAMER with the technique of MITCHELL because, “…users earn both a points currency redeemable outside that merchant and earn towards a cash back reward with the merchant at which the user spends. Thus, the present invention systems and methods provide an interactive "ecosystem" that leverages existing financial systems, networks, and infrastructure related to electronic payment, in particular (but not limited to) electronic payment cards, and existing customer behavior (making electronic payment by swiping a magnetic stripe containing digital representation of customer account data and other customer data associated with at least one electronic payment card, for wide scale implementation of a multi-merchant loyalty and rewards, discounts, incentives, benefits, and combinations of these programs. Notably, mobile payments, electronic wallets, etc., or any other form of electronic payment, may be used as well.” (MITCHELL: paragraph 0023).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 6, 25, and 44:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses the subsequent interaction is a transaction and the redeemable instrument is configured for use toward at least a portion of a purchase of goods or services. See at least Figure 42 as well as associated and related text; paragraph 0562.

Claims 7, 26, and 45:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses:
querying the interaction database utilizing an identifier indicative of the bounded region and a third element, the third element indicative of transaction information;
identifying the one or more records matching at least one of the first element and the location or the bounded region, the one or more records matching at least one of the first element and the second element indicative of a rebate or a discount on a subsequent visit.
See at least paragraphs 0033, 0054, 0198

Claims 8, 27, and 46:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses:
in an instance in which the second element indicative of the bounded region indicating presence at a particular merchant, querying the interaction database utilizing an identifier indicative of the bounded region and a third element, the third element indicative of transaction information; 
identifying the one or more records matching at least one of the first element and the second element, the one or more records matching at least one of the first element and the second element indicative of a related promotion.
See at least paragraphs 0033, 0054, 0198

Claims 9, 28, and 47:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses querying the interaction database utilizing an identifier indicative of the current location to identify one or more transmittable instruments associated with one or more nearby merchants.  See at least paragraph 0492.

Claims 10, 29, and 48:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses associating the bounded region to a particular category identifier, and wherein the querying further utilizing the category identifier.  See at least paragraph 0054.

Claims 11, 30, and 49:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses enabling a registration process, the registration process comprising one or more of receiving opt-in information, receiving registration of a payment method with account, correlating payment method with a user, receiving or identifying a phone number. See at least paragraph 0501.

Claims 12, 31, and 50:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses:
receiving, from the primary device, a series of queries comprising a current location of the consumer device;
querying the interaction database with the current location of the consumer device;
See at least paragraphs  0465 and 0492.
MITCHELL further discloses receiving in response to the querying the data object indicative of a promotion, transmitting the promotion to the mobile device.  See at least paragraph 0097.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of KRAMER with the technique of MITCHELL because, “…users earn both a points currency redeemable outside that merchant and earn towards a cash back reward with the merchant at which the user spends. Thus, the present invention systems and methods provide an interactive "ecosystem" that leverages existing financial systems, networks, and infrastructure related to electronic payment, in particular (but not limited to) electronic payment cards, and existing customer behavior (making electronic payment by swiping a magnetic stripe containing digital representation of customer account data and other customer data associated with at least one electronic payment card, for wide scale implementation of a multi-merchant loyalty and rewards, discounts, incentives, benefits, and combinations of these programs. Notably, mobile payments, electronic wallets, etc., or any other form of electronic payment, may be used as well.” (MITCHELL: paragraph 0023).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 13, 32, and 51:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses in an instance in which querying the interaction data returns at least one data object indication of a transmittable instrument with variable component, calculating the variable component.  See at least paragraph 0548.

Claims 14, 33, and 52:
The combination of K KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses the reception of the indication of the validation event comprises: receiving a second electronic communication claiming the data object. See at least paragraph 0198.

Claims 16, 35, and 54:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above. KRAMER further discloses in response to transmitting the electronic communication comprising the data object, and wherein the data object is indicative of a at least one transmittable instrument, providing an availability of the at least one transmittable instrument until a total amount of claims associated with the transmittable instrument is reached.  See at least paragraph 0193.

Claims 17, 36, and 55:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses the current location is a GPS location.  See at least paragraph 0444.




Claims 18, 37, and 56:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses in response to transmitting the electronic communication comprising the data object and the data object is indicative of at least one transmittable instrument, providing an availability of the at least one transmittable instrument for a predetermined time.  See at least paragraph 0193.

Claims 19, 38, and 57:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses:
monitoring movement of the primary device utilizing one or more of a series of received response to the querying, each of the responses identifying a GPS location of the primary device;
in accordance with the movement, modifying an inventory of the interaction database with a set of pre-loaded promotions based on associating the GPS location with one or more nearby third-party devices.  See at least paragraph 0193.

Claims 20, 39, and 58:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses:
preceding the modification of the inventory of the interaction database, accessing a promotion database, to determine an availability of a relevant promotion; 
upon determining the availability of the relevant promotion, loading the relevant promotion.
See at least paragraphs 0193 and 0197.





Claims 5, 24, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER/MITCHELL/VOEGE and further in view of Lessin et al. (US 2014/0143058 A1), hereinafter LESSIN. 
Claims 5, 24, and 43:
The combination of KRAMER/MITCHELL/VOEGE discloses the limitations as shown in the rejections above.  KRAMER further discloses:
the determining of the data object as a function of the at least the first element and the location or the bounded region element comprises:
accessing a corpus, wherein the corpus is comprised of one or more documents, each of the one or more documents representative of a pre-loaded or pre-associated data objects;
See at least paragraph 0198. LESSIN further discloses applying a particular machine-learning model to the corpus, classifying the documents in the corpus by real-time relevancy.  See at least paragraph 0052.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of KRAMER/MITCHELL/VOEGE with the technique of LESSIN because, “…the information available on social networking systems about users' interests and current locations has not been made available for use with advertisements. Information about users' interests and current locations, including a viewing user's connections' actions, interests, preferences and locations, is very valuable to advertisers that seek to influence users to click on ads, drive traffic, and increase engagement with products, brands, venues, and the like. However, existing systems have not provided efficient mechanisms of using venue information and interest for targeting advertisements..” (LESSIN: paragraph 0023).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


























CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Chris Horton.  “What is Proximity Based Marketing?”. (Feb. 5, 2016).  Retrieved online 05/15/2022. https://www.socialmediatoday.com/news/what-is-proximity-based-marketing/452353/
Krista Becker. “Mobile Phone: The New Way to Pay?” (2007).  Retrieved online 11/18/2022.  https://www.bostonfed.org/-/media/Documents/economic/cprc/publications/briefings/mobilephone.pdf

Foreign Art:
KAWASAKI, KEISUKE et al. “SERVICE-PROVIDING SYSTEM, MOBILE TERMINAL DEVICE, CUSTOMER DETECTION DEVICE, INFORMATION MANAGEMENT DEVICE, CHARGE PAYMENT AND RECEPTION DEVICE, INFORMATION-PROCESSING METHOD, AND PROGRAM.” (JP 2007/200013 A)
CARLSON, MARK et al. “MOBILE COUPON METHOD AND PORTABLE CONSUMER DEVICE FOR UTILIZING SAME.” (WO 2008/083105 A2)
ROSE, GREGORY G. et al. “A MOBILE COMMERCE AUTHENTICATION AND AUTHORIZATION SYSTEM.” (WO 2009/094433 A1)
ROSE, GREGORY GORDON et al. “MOBILE COMMERCE AUTHENTICATION AND AUTHORIZATION SYSTEMS.” (WO 2010/141456 A2)







Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)